 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 1 of 14 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

                                    |
JOANNE MARR,                        |
     PLAINTIFF,                     |
                                    |
v.                                  | CASE NO.: 4:21-cv-51
                                    |
INTERCAP SERVICES, LLC,             |
ALLIANT CAPITAL MANAGEMENT LLC, and |
TRAVELERS CASUALTY & SURETY         |
COMPANY OF AMERICA,                 |
     DEFENDANTS.                    |
                                    |

                             COMPLAINT AND JURY DEMAND

                                 JURISDICTION AND VENUE

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

2. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

3. This action arises out of the violations of the Fair Debt Collection Practices Act, 15 U.S.C.

    § 1692, et seq. (“FDCPA”), and the Texas Finance Code by Intercap Services, LLC

    (“Intercap”) and Alliant Capital Management LLC (“Alliant”).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that defendants

    transact business in this judicial district and a substantial portion of the acts giving rise to

    this action occurred in this District.

5. Plaintiff resides in this District.

                                             PARTIES

6. Plaintiff, Joanne Marr (“Plaintiff”), is an adult individual residing in Denton County,

    Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin.

    Code § 392.001(1).



                                                   1
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 2 of 14 PageID #: 2




7. Alliant is a New York company.

8. As will be described below, Alliant purchased an Account allegedly owed by Plaintiff from

   a third-party for the purpose of collecting on that Account to make a profit.

9. The principal purpose of Alliant is the collection of debts by using the mails and telephone

   and other means.

10. Alliant regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

11. Alliant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that term

   is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term

   is defined by Tx. Fin. Code § 392.001(7).

12. Alliant can be served in the state of Texas via its registered agent, C T Corporation System,

   1999 BRYAN ST. SUITE 900 DALLAS, TX 75201.

13. Intercap is a New York company operating from the Getzville, New York area.

14. Intercap is not registered to do business in Texas, but can be served in accordance with

   Texas or New York law.

15. As will be described below, Intercap received placement of a past due account from Alliant

   and attempted to collect that account from Plaintiff.

16. As will be described below, Intercap directed communications to Plaintiff for the purpose

   of collecting the Account in question from him.

17. The principal purpose of Intercap is the collection of debts using the mails and telephone

   and other means.



                                                  2
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 3 of 14 PageID #: 3




18. Intercap regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

19. Intercap is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and as that

   term is defined by Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that

   term is defined by Tx. Fin. Code § 392.001(7).

20. Defendant Travelers Casualty & Surety Company of America (“Travelers”) is the surety

   company for the bond Alliant has on file with the Texas Secretary of State, bond number

   7752241468TX. Travelers is liable for acts committed by Alliant pursuant to, and to the

   extent provided by, Chapter 392 of the Texas Finance Code and a bond secured pursuant

   thereto, as well as any other applicable law.

21. Travelers is a foreign entity that can be served in the state of Texas via its registered agent,

   CORPORATION SERVICE COMPANY, at 211 EAST 7TH STREET, SUITE 620,

   AUSTIN, TX 78701.

                                  FACTUAL ALLEGATIONS

22. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing on

   a personal account (hereinafter the "Account"). Specifically, plaintiff believes the account

   was a Check N Go payday loan obtained to pay for various personal effects, but was not

   used for any business or commercial purposes.

23. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).



                                                   3
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 4 of 14 PageID #: 4




24. The Account allegedly went into default with the original creditor.

25. After the Account allegedly went into default, the Account was purchased by Alliant for

   collection.

26. Alliant placed the Account with, or otherwise transferred the Account to, Intercap.

27. Intercap then contacted Plaintiff directly to collect on the Account from Plaintiff.

28. On information and belief, Alliant maintained a financial interest in the Account at all

   times relevant hereto, such that Alliant would make more money if Intercap collected on

   the Account than it would make if Intercap did not collect on the Account.

29. Plaintiff admits the existence of the Account, but disputes the amount Intercap and

   Alliant attempted to collect from him.

30. Plaintiff requests that defendants cease all further communications regarding the

   Account.

31. Plaintiff called the original creditor and was directed to the purchaser of the Account,

   Alliant. Alliant then directed Plaintiff to Intercap.

32. In the one year prior to the filing of this Complaint, in approximately June or July 2020,

   Intercap called Plaintiff and left the following voicemail for Plaintiff:

       Good afternoon. This message is solely intended for, and is going to serve
       at this point as necessary notification mandatory for the state of Texas
       within Denton County on behalf of Joanne Marr. She had your phone
       number as being listed through the district attorney's office as a point of
       contact to reach her. I don't know if it is a good contact number. My name
       is Danielle. I'm calling with the office of Gene Arigo and Associates. If
       either Joanne and/or an attorney, that she has representing her could please
       contact the office it would probably be in her best interest to do so. I have
       paperwork that was retained here in regards to a series of allegations. Date
       of birth I have is September 10th, 1993. Last four of the social ending in
       0688. Client is asking, they're adamant about a recommendation being
       turned over to my outside attorneys network, as well as a motion to
       suppress video footage. So she will have up until Monday's scheduled date
       again for either herself and/or an attorney to please contact the office.


                                                 4
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 5 of 14 PageID #: 5




       Phone number is (979) 589-5539. File number regarding the matter is
       30998491.

33. Intercap also called Plaintiff’s parents, Plaintiff’s mother-in-law and father-in-law and

   left voicemail messages conveying information similar to the information contained in

   the voicemail described above.

34. These communications by Intercap were false and deceptive as Plaintiff had not been and

   was not going to be sued on the Account, the district attorney was not involved, nothing

   involving any government office in Denton County, Texas was part of the collection of

   the Account, and no “outside attorneys network” was going to be used to collect the

   Account.

35. By making all of the statements detailed above, Intercap indirectly or directly told

   Plaintiff that a lawsuit had been filed or imminently would be filed against Plaintiff and

   by invoking “State of Texas within Denton County” and “district attorney’s office”

   Intercap caused Plaintiff to believe that he was in danger of being criminally prosecuted

   on the Account.

36. The communications described above would cause the least sophisticated consumer to

   believe that a lawsuit had been filed or imminently would be filed against Plaintiff and by

   invoking “State of Texas within Denton County” and “district attorney’s office” Intercap

   caused Plaintiff to believe that he was in danger of being criminally prosecuted on the

   Account.

37. All of the statements described above were made for the purpose of scaring Plaintiff into

   making a payment on the Account.




                                                 5
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 6 of 14 PageID #: 6




38. As of the filing of the original Complaint in this matter, no lawsuit has been filed against

    Plaintiff on the Account. At the time Intercap made the statements detailed above,

    neither Intercap nor Alliant had any intent to sue Plaintiff on the Account.

39. In every communication with Plaintiff, Intercap failed to inform Plaintiff that Intercap

    was a debt collector, that Intercap was attempting to collect a debt and/or that any

    information obtained would be used for the purpose of debt collection.

40. In communications with Plaintiff, Intercap failed to provide meaningful disclosure of its

    identity.

41. Intercap never provided Plaintiff with notice of Plaintiff’s rights to dispute the Account

    or request validity of the Account as required by 15 U.S.C. § 1692g.

42. Intercap’s communications with Plaintiff’s parents, Plaintiff’s mother-in-law and father-

    in-law amounted to unlawful disclosures to third parties of the existence of Plaintiff’s

    indebtedness without Plaintiff’s authorization to do so.

43. Intercap’s collection practices caused Plaintiff to suffer fear, anxiety, stress,

    sleeplessness, mental anguish, embarrassment, mild depression and/or distraction from

    normal life.

44. All of Intercap’s collection attempts were directed toward Plaintiff without a surety bond

    on file with the Texas Secretary of state as required by Tex. Fin. Code § 392.101.

45. Intercap 's purpose for calling Plaintiff was to attempt to collect the Account.

46. The telephone calls described above each constituted a "communication" as defined by

    FDCPA § 1692a(2).

47. On information and belief, Alliant directly or indirectly, exerted influence over Intercap

    and caused Intercap to act in the manner that they did with respect to Plaintiff.



                                                  6
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 7 of 14 PageID #: 7




48. During all times pertinent hereto, Alliant (a) ratified the unlawful debt collection

   practices and procedures used by Intercap and its employees and agents in connection

   with their common efforts to collect consumer debts, and/or (b) had knowledge of,

   approved, participated in, ratified and benefitted financially from the unlawful debt

   collection practices used by Intercap and its employees and agents in attempts to collect

   an alleged debt from Plaintiff as alleged in this complaint.

49. The only reason that Intercap and/or its representative(s), employee(s) and/or agent(s)

   made telephone call(s) to Plaintiff was to attempt to collect the Account.

50. The only reason that Intercap and/or its representative(s), employee(s) and/or agent(s)

   had telephone conversation(s) with Plaintiff was to attempt to collect the Account.

51. All of the conduct by Intercap and/or Alliant and/or their employees and/or agents

   alleged in the preceding paragraphs was done knowingly and willfully.

52. On information and belief, Alliant had actual knowledge that Intercap repeatedly or

   continuously engaged in acts or practices prohibited by Chapter 392 of the Texas Finance

   Code, specifically, but not limited to, collecting in Texas without a surety bond on file

   with the Texas Secretary of State.

53. As a consequence of Defendants’ collection activities and communication(s), Plaintiff

   seeks damages and attorneys fees and costs pursuant to 15 U.S.C. § 1692k and damages,

   an injunction, attorneys fees and costs pursuant to Tex. Fin. Code § 392.403.




                                                 7
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 8 of 14 PageID #: 8




                                RESPONDEAT SUPERIOR

54. The representative(s) and/or collector(s) at Intercap were employee(s) and/or agents of

   Intercap at all times mentioned herein.

55. The representative(s) and/or collector(s) at Intercap were acting within the course of their

   employment at all times mentioned herein.

56. The representative(s) and/or collector(s) at Intercap were under the direct supervision and

   control of Intercap at all times mentioned herein.

57. The actions of the representative(s) and/or collector(s) at Intercap are imputed to their

   employer, Intercap.

58. Alliant was aware of and profited from the collection methods and practices used by

   Intercap’s employees.

59. The actions and inactions of Intercap, and its employee(s) and/or agents, are imputed to

   Alliant.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. §1692, et seq.
                       BY INTERCAP SERVICES, LLC

60. The previous paragraphs are incorporated into this Count as if set forth in full.

61. The act(s) and omission(s) of Intercap and its representative(s), employee(s) and/or

   agent(s) violated 15 U.S.C. § 1692c(b) and § 1692d generally and § 1692d(2)&(6)

   specifically and §1692e generally and specifically §1692e(2)&(3)&(4)&(5)&(7)&(8)&

   (10)&(11)&(13)&(14)and §1692g(a).

62. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from Intercap.




                                                 8
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 9 of 14 PageID #: 9




               COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                          BY INTERCAP SERVICES, LLC

63. The previous paragraphs are incorporated into this Count as if set forth in full.

64. The act(s) and omission(s) of Intercap and its representative(s), employee(s) and/or

   agent(s) violated Tex. Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&(8)

   and §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19).

65. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against Intercap

   enjoining it from future violations of the Texas Finance Code as described herein.

66. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from Intercap.

67. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

   Intercap.

68. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

   $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
               BY CAPITAL MANAGEMENT HOLDINGS, LLC

69. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, Intercap is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on

   seclusion). Intercap intentionally caused the intrusion upon Plaintiff’s solitude,

   seclusion, or private affairs, and such intrusion would be highly offensive to a reasonable

   person.

70. Plaintiff suffered actual damages from Intercap as a result of the intrusion on Plaintiff’s

   privacy.



                                                 9
Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 10 of 14 PageID #: 10




         COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                BY ALLIANT CAPITAL MANAGEMENT LLC

71. The previous paragraphs are incorporated into this Count as if set forth in full.

72. By having a financial interest in Intercap’s conduct toward Plaintiff and by ratifying

   Intercap’s conduct toward Plaintiff, Alliant is liable for the act(s) and omission(s) of

   Intercap and their representative(s), employee(s) and/or agent(s) for violations of 15

   U.S.C. § 1692c(b) and § 1692d generally and § 1692d(2)&(6) specifically and §1692e

   generally and specifically §1692e(2)&(3)&(4)&(5)&(7)&(8)& (10)&(11)&(13)&(14)

   and §1692g(a).

73. Pursuant to 15 U.S.C. §1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from Alliant.

             COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                 BY ALLIANT CAPITAL MANAGEMENT LLC

74. The previous paragraphs are incorporated into this Count as if set forth in full.

75. By having a financial interest in Intercap’s conduct toward Plaintiff and by ratifying

   Intercap’s conduct toward Plaintiff, Alliant is liable for the act(s) and omission(s) of

   Intercap and their representative(s), employee(s) and/or agent(s) for violations of Tex.

   Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&(8) and §392.302(1) and

   §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19).

76. Alliant is additionally liable to Plaintiff under Tex. Fin. Code §392.306.

77. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against Alliant

   enjoining it from future violations of the Texas Finance Code as described herein.

78. Pursuant to Tex. Fin. Code §392.403(a)(2) Plaintiff seeks damages from Alliant.




                                                10
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 11 of 14 PageID #: 11




 79. Pursuant to Tex. Fin. Code §392.403(b) Plaintiff seeks attorney’s fees and costs from

      Alliant.

 80. Pursuant to Tex. Fin. Code §392.403(e), Plaintiff seeks statutory damages of not less than

      $100 for each violation of the chapter in which Tex. Fin. Code §392.403(e) is codified.

         COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                  BY ALLIANT CAPITAL MANAGEMENT LLC

 81. In the alternative, without waiving any of the other causes of action herein, without

      waiving any procedural, contractual, statutory, or common-law right, and incorporating

      all other allegations herein to the extent they are not inconsistent with the cause of action

      pled here, Alliant is liable to Plaintiff for colluding with Intercap to invade Plaintiff’s

      privacy (intrusion on seclusion). Alliant intentionally caused the intrusion upon

      Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

      offensive to a reasonable person.

 82. Plaintiff suffered actual damages from Alliant as a result of the intrusion on Plaintiff’s

      privacy.

                     COUNT VII: IMPUTED LIABILITY OF
            TRAVELERS CASUALTY & SURETY COMPANY OF AMERICA
            FOR LIABILITY OF ALLIANT CAPITAL MANAGEMENT LLC

83.   The previous paragraphs are incorporated into this Count as if set forth in full.

84.   The act(s) and omission(s) of Alliant and its representative(s), employee(s) and/or

      agent(s) in violation of Tex. Fin. Code §392.101 and §392.301(a)(2)&(3)&(5)&(6)&(7)&

      (8) and §392.302(1) and §392.304(a)(1)&(4)&(5)&(8)&(14)&(16)&(17)&(19) and

      §392.306 are imputed to Travelers pursuant to Tex. Fin. Code § 392.102.

85.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

      and costs from Travelers.


                                                    11
Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 12 of 14 PageID #: 12




                                       EXEMPLARY DAMAGES

86. Exemplary damages should be awarded against Intercap and/or Alliant because the harm

      with respect to which Plaintiff seeks recovery of exemplary damages resulted from

      malice (which means that there was a specific intent by Intercap and/or Alliant to cause

      substantial injury or harm to Plaintiff) and/or gross negligence (which means that

      Intercap’s and/or Alliant’s actions and/or omissions (i) when viewed objectively from

      Intercap’s and/or Alliant’s standpoint at the time of the acts and/or omissions involved an

      extreme degree of risk, considering the probability and magnitude of potential harm to

      others and (ii) were such that Intercap and/or Alliant had an actual, subjective awareness

      of the risk involved but nevertheless proceeded with conscious indifference to the rights,

      safety, or welfare of others).

                                       JURY TRIAL DEMAND

87.      Plaintiff is entitled to and hereby demands a trial by jury.

                                       DEMAND FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following:

88.      Judgment in favor of Plaintiff and against Intercap Services, LLC as follows:

         a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

         b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

             §1692k(a)(2);

         c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

         d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);

         e. Statutory damages of not less than $100 for each violation of the chapter in which

             Texas Fin. Code §392.403(e) is codified;



                                                  12
Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 13 of 14 PageID #: 13




      f. An injunction permanently enjoining Intercap following trial of this cause from

         committing acts in violation of the Texas Finance Code as cited herein pursuant to

         Tex. Fin. Code §392.403(a)(1);

      g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and

      h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

         Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

      i. Such other and further relief as the Court deems just and proper.

89.   Judgment in favor of Plaintiff and against Alliant Capital Management, LLC as

      follows:

      a. Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

      b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2);

      c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

      d. Actual damages pursuant to Tex. Fin. Code §392.403(a)(2);

      e. Statutory damages of not less than $100 for each violation of the chapter in which

         Texas Fin. Code §392.403(e) is codified;

      f. An injunction permanently enjoining Alliant following trial of this cause from

         committing acts in violation of the Texas Finance Code as cited herein pursuant to

         Tex. Fin. Code §392.403(a)(1);

      g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403(b); and

      h. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

         Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

      i. Such other and further relief as the Court deems just and proper.



                                             13
 Case 4:21-cv-00051-SDJ Document 1 Filed 01/19/21 Page 14 of 14 PageID #: 14




90.   Judgment in favor of Plaintiff and against Travelers Casualty & Surety Company of

      America as follows:

         a. Statutory damages in the amount of not less than $100 for each violation of Tex.

             Fin. Code chapter 392, pursuant to Tex. Fin. Code § 392.403;

         b. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

             392.403;

         c. Such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              THE   WOODFIRM,     PLLC



                                              /s/ Jeffrey D. Wood
                                              Jeffrey D. Wood, Esq.
                                              ArkBN: 2006164
                                              11610 Pleasant Ridge Rd.
                                              Suite 103 – Box 208
                                              Little Rock, AR 72223
                                              TEL: 682-651-7599
                                              FAX: 888-598-9022
                                              EMAIL: jeff@jeffwoodlaw.com
                                              Attorney for Plaintiff




                                                14
